Title: From John Adams to James Lloyd, 30 March 1815
From: Adams, John
To: Lloyd, James


				No. 12.
					Dear Sir
					Quincy March 30th. 1815
				
				I need not Say any thing about our Constitutions, or the Difficulties that have been experienced to reconcile the People to them, or the dangerous diversities of Opinion, in the Construction of them, or the dissatisfaction with them, the Uneasiness under them, or the perpetual Projects to alter and amend them.Since We began, the career of Constitutions the wisest, most learned and Scientific heads in France Holland, Geneva Switzerland Spain Sicily &c have been busily employed in devising constitutions for their Several Nations. And brilliant Compositions they have produced, adorned with noble Sentiments in Morals wise Maxims in Politicks, if not Sound Doctrines in Religion and Salutary Precepts in private Life. But has there been One that has Satisfied the People? One that has been observed and obeyed, even for one year? or one Month? The Truth is, there is not one People of Europe, that knows or cares any thing about Constitutions. There is not one Nation in Europe that understands or is capable of Understanding any Constitution whatever, Panem et Aquam et Vinum et Circenses are all that they understand, or hope for or wish for. If there is a coulourable Exception it is England. On this Subject I Scarcely dare to write, Speak or think. Once let loose the Spirit of democratical Revolution, and the three Kingdoms will rival France in Anarchy, as triumphantly as they have in Policy, Commerce, Naval and military Power. These, Sir, were the Results of ten Years, careful, attentive, anxious, and (if without Vanity I may use the Word) philosophical Observations for ten years, in France, Spain Holland, Austrian Netherlands and England. What could I think of Revolutions and Constitutions in South America? A People more ignorant, more bigotted, more Superstitious, more implicitly credulous in the Sanctity of Royalty more blindly devoted to their Priests, in more aweful terror of the Inquisition than any People of Europe, even in Spain, Portugal or the Austrian Netherlands, and infinitely more than in Rome itself the immediate Residence of the Head of holy Church.I did not say as my old Friend Lord St. Vincent did, though I thought as much. You cannot understand this without an Anecdote, of General Moreau; who related that Fulton carried from Mr Pitt, to Lord St. Vincent a recommendation to his Lordship to try the Experiment of Fultons projects to blow up Ships by Machinery under Water. The only Answer, that the old Lord Admiral gave to Fulton was “Pitt is a damn’d Fool, and I will have nothing to do with your Project.” The story which I had from our Commodore Rogers, who I understood heard it from Moreau’s own Mouth was embellished with many beautiful Circumstances, infinitely more worthy to be transmitted to Posterity than the Letters of that Mixture of Napoleon, Petrarch and Werter, Lord Nelson.But I have not yet stated all my Reflections upon this Subject. Had Mr. Pitt thought of the consequences of opening a navigable Canal across the Isthmus to the South Sea? Who was to have the Jurisdiction and Dominion of that Canal? What would be the Effect of an independent free Government in South America? Could common Sense in South America not think of a Navy? No Country has greater advantages for Commerce, and Naval Power. What would Soon happen in Indostan and in China, if a Communication of Commerce, Navigation and Naval Power was opened between South America and the East Indies? What is to become of the East India Company and the British Possessions? Where is this ignorant thoughtess Boy, leading his King and Country?I am apprehensive you will think me, as mad now, as I then thought Pitt and Miranda. But my Reading and Observations on Men and Nations were then fresher in my head than they are now; and I assure you I am not conscious of having insinuated a thought to you in this correspondence, that did not pass through my Mind upon reading and considering those Dispatches from Mr King and Miranda.Should I have any thing to do, in this Business? No! If both Houses of Congress and Washington and Hamilton Should all agree in Address to me, advising and requesting me to engage in Such a Quixottic Attack of a Windmill, I never would put my hand to it. I would resign my Office, retire to Braintree follow my plough and leave the Nation to follow its own Wisdom or Folly.It was impossible not to perceive, a profound and artfull Plott, hatching in England France Spain, South and North America to draw me into a decided instead of a Quasi War with France Spain Holland and all the Ennemis of England and a perpetual Alliance, Offensive and defensive with Great Britain; or in other Words to entangle Us forever, in all the Wars of Europe. This Plott I was determined to resist and defeat if I could: and Accordingly embraced the first Overtures from France to make Peace with her upon Terms honourable and Advantagious to the United States. This was completely effected. In my Letters in the Boston Patriot before referred to, from April 10. 1809. to June 10. 1809 you will See the History of the Rise and progress of the Negotiations with France, which lead to that happy Conclusion. On the subject of that happy Conclusion, I have a few Words hereafter to Say. Mean time, what Shall I do with these Letters and the Subject of them? I have no Inclination to publish them. They will remain in my Letter Book to enable my Children to apologize for my Memory. You are at Liberty to quote them hardily whenever and wherever you please. You may Shew them or print them, if you will. And I will give an Account of all the Reason that is in me to any Gentleman, who in his proper name Shall ask me any questions concerning them. If they were all printed in a Pamphlet, I Should admire to read an Edinbourgh or a Quarterly review of it. If I could See Mr Breisted I would ask him to print them as an Appendix to the Second Edition of his Hints. Shall I Send the Document to our Historical Society? to our Antiquarian Society? or to the Historical Society of New York where I believe they would be more wellcome? Or Shall I Still keep them locked in my Desk
				
					John Adams
				
				
			